Title: From François Adriaan Van der Kemp to Abigail Smith Adams, 7 March 1817
From: Van der Kemp, François Adriaan
To: Adams, Abigail Smith


				
					Dear and respected Madam!
					Olden barneveld. 7 March 1817.
				
				Did I not foster Such an exalted opinion of John Quincy Adams, then yet I might deem it a becoming courtesy to address his excellent Parents on this Solemn occasion—But now I will indulge the irresisteble impulse, of allowing my Self the exquisiste gratification, which not often can be offered, in congratulating his Mother with the certainty—that the highest office—in the gift of the Executive—that of Secretary of State, is bestowed on her beloved Son, and Shall be honoured by his acceptance. what feelings must, this moment, warm the parental bosom! how must the affectionate mothers breast be throbbing with inexpressible joy! Could I then remain insensible? or content my Self with a Silent participation? No Madam—this would be impossible—your  of my good will towards me expects—and will accept this faint expression of what I feel.You nourished John Quincy during his tenderest years—and modelled his intellectual faculties in his Child hood—to be matured by the instructions of his Father—to be imbued with ancient and modern lore by Luzac—to Spread the Splended lustre of his talents at St Petersberg—at Gent—at St. James—to enjoy the prospect—the not distant prospect—of Seeing Him elevated in the chair of State—and respected—and admired and beloved—and blessed by Millions, rendered happy under his manly—prudent and wise Administration.This prospect must chear his aged Parents—even was it not accomplished in their days—but brilliant as it may be—it Shall be lost—at once—out of Sight—the instant this dutiful Son is embraced once more at Quincy under the Paternal roof. I can anticipate these moments of enraptured joy, although I am not permitted to Share these—but I dare assure you  that the knowledge of this that event Shall increase my happiness.I am with the highest respect and consideration / Dear & respected Madam! / yur most obed: and obliged Sert
				
					Fr Adr. van der kemp.
				
				
			